Exhibit 99.2 PACIFIC THEATRES FULL CIRCUIT BUSINESS (aBusiness Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) Unaudited Condensed Combined Financial Statements As of December 27, 2007 Six Months Ended December 27, 2007 and December 28, 2006 Unaudited Condensed Combined Balance Sheet — December 27, 2007 Unaudited Condensed Combined Statements of Operations — Six Months Ended December 27, 2007 and December 28, 2006 Unaudited Condensed Combined Statements of Stockholder’s Equity — Six Months Ended December 27, 2007 and December 28, Unaudited Condensed Combined Statements of Cash Flows — Six Months Ended December 27, 2007 and December 28, 2006 Notes to Combined Financial Statements -1- PACIFIC THEATRES FULL CIRCUIT BUSINESS (A Business Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) Unaudited Condensed Combined Balance Sheets December 27, 2007 Assets Current assets: Cash $ 129,380 Receivables, net 808,411 Inventory 257,554 Deferred income taxes 142,852 Prepaid and other current assets 1,513,178 Total current assets 2,851,375 Deferred income taxes 12,777,619 Property, equipment, and improvements, net 30,100,753 Other assets 367,834 Total assets $ 46,097,581 Liabilities and Business Unit Equity Current liabilities: Accounts payable and accrued liabilities $ 4,162,527 Film rent payable 2,344,993 Income taxes payable 314,100 Deferred revenue and other obligations 5,392,644 Total current liabilities 12,214,264 Deferred rent 10,121,949 Total liabilities 22,336,213 Business Unit equity 23,761,368 Commitments and contingencies Total liabilities and Business Unit equity $ 46,097,581 See accompanying notes to combined financial statements. -2- PACIFIC THEATRES FULL CIRCUIT BUSINESS (A Business Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) Unaudited Condensed Combined Statements of Operations For the Six Months Ended December 27, 2007 and December 28, 2006 2007 2006 Operating revenue: Admissions $ 27,856,068 $ 26,024,375 Concessions 11,493,245 10,596,788 Other income 1,543,991 1,558,346 Total operating revenue 40,893,304 38,179,509 Operating expense: Film rental 13,814,385 12,807,182 Cost of concessions 1,892,565 1,707,103 Other operating costs 20,409,456 19,038,308 General and administrative 1,411,936 1,110,878 Depreciation and amortization 2,573,369 2,528,242 Total operating expense 40,101,711 37,191,713 Operating income 791,593 987,796 Nonoperating income: Interest income 1,651 1,609 Total nonoperating income 1,651 1,609 Earnings before income taxes 793,244 989,405 Income tax expense 314,100 391,800 Net income $ 479,144 $ 597,605 See accompanying notes to combined financial statements. -3- PACIFIC THEATRES FULL CIRCUIT BUSINESS (A Business Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) Unaudited Condensed Combined Statements of Business Unit Equity For the Six Months Ended December 27, 2007 Balance, June 29, 2007 $ 25,357,862 Net distributions to the Parent Company (2,075,638 ) Net income 479,144 Balance, December 27, 2007 $ 23,761,368 See accompanying notes to combined financial statements. -4- PACIFIC THEATRES FULL CIRCUIT BUSINESS (A Business Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) Unaudited Condensed Combined Statements of Cash Flows For the Six Months Ended December 27, 2007 and December 28, 2006 2007 2006 Operating activities: Net income $ 479,144 $ 597,605 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,573,369 2,528,242 Deferred rent expense 110,998 671,338 Changes in assets and liabilities: Decrease (increase) in receivables (177,012 ) 121,276 (Increase) decrease in inventory 14,428 34,113 Increase in prepaid and other assets 209,732 (137,117 ) Increase (decrease) in accounts payable and accrued liabilities 441,603 (2,949,379 ) Increase (decrease) in film rent payable (172,557 ) 1,403,406 Increase (decrease) in income taxes payable (1,025,825 ) (780,782 ) Increase in deferred revenues and other obligations (231,471 ) (131,060 ) Net cash provided by operating activities 2,222,409 1,357,642 Investing activities: Purchases of and additions to property, equipment, and improvements (104,702 ) (732,526 ) Net cash used in investing activities (104,702 ) (732,526 ) Financing activities: Net distributions to the Parent Company (2,075,638 ) (621,306 ) Net cash used in financing activities (2,075,638 ) (621,306 ) Increase in cash 42,069 3,810 Cash at beginning of year 87,311 86,417 Cash at end of year $ 129,380 $ 90,227 See accompanying notes to combined financial statements. -5- PACIFIC THEATRES FULL CIRCUIT BUSINESS (A Business Unit of Pacific Theatres Entertainment Corporation and Certain of its Affiliates) Notes to Condensed Combined Financial Statements For the Six months ended December 27, 2007 and December 28, 2006 (1) Description of Business The accompanying combined financial statements represent the Pacific Theatres Full Circuit Business (theBusiness Unit), which is a circuit of fifteen walk-in theaters in California (excluding Los Angeles) and Hawaii that along with certain retail leases in Kapolei, Hawaii have been combined into a business unit, on a carved-out basis, from Pacific Theatres Entertainment Corporation and certain of its affiliates (PTENT or the Parent Company). The Business Unit comprises the specified retail leases as well as the following theaters (and number of screens): California theaters – Grossmont Center 10, Rohnert Park 16, Town Square 14, Valley Plaza 16, Carmel Mountain 12, and Gaslamp 15; Hawaii theaters – Kaahumanu 6, Kahala 8, Kapolei 16, Koko Marina 8, Ko’olau Stadium 10, Kukui Mall 4, Mililani 14, Pearlridge West 16, and Ward Cinemas 16. On February22, 2008, PTENT sold to Reading International, Inc. (Reading or the Buyer) the retail leases, motion picture exhibition theaters, and theater-related assets in the Business Unit. (2) Significant Accounting Policies (a) Basis of Presentation of Financial Statements The accompanying combined financial statements have been prepared for the purpose of presenting the financial position, results of operations, and cash flows for the Business Unit. Since financial statements historically have not been prepared for the Business Unit, the accompanying combined financial statements have been derived from historical accounting records of the Parent Company. All significant transactions and balances between operations within the Business Unit have been eliminated in combination. The historical operating results and cash flows of the Business Unit may not be indicative of what they would have been had the business been a stand-alone entity, nor are they necessarily indicative of what the Business Unit’s operating results and cash flows may be in the future. The Business Unit historically has utilized the services of the Parent Company for certain functions. The combined statement of operations includes allocations of certain costs from the Parent Company directly related to the operations of the Business Unit, including an allocation of central general and administrative costs for accounting, marketing, human resources, treasury, information systems, transaction services, risk management, legal, and other overhead costs. Included within general and administrative costs are Parent Company charges of approximately $485,586 and $443,895 for the six months ended December27, 2007 and December 28, 2006, respectively. These centralized costs were allocated to the Business Unit on the basis of direct usage when identifiable, with the remainder allocated on the basis of relative admissions revenue. In addition, the Business Unit has allocated income tax expense, as discussed below under note2(m), Income Taxes. Management believes the methodology used to allocate these costs is reasonable. Interest expense has not been allocated to the Business Unit. Certain of the assets and liabilities are shared with other theater circuits owned and operated by the Parent Company. Allocations were performed in order to reflect the appropriate portion of -6- each asset and liability in the accounts of the Business Unit. A substantial portion of these assets and liabilities were identifiable to specific theater locations and carved out on that basis, with the remainder allocated on the basis of relative admissions revenue. Management believes the methodology used for the asset and liability allocations is reasonable. Significant changes could have occurred in the funding and operation of the Business Unit if it operated as an independent, stand-alone entity, including the need for debt and the incurrence of interest expense, which could have a significant impact on its financial position and results of operations. The cash generated by the operations of the Business Unit is distributed to the Parent Company on a regular basis. The corresponding costs of the Business Unit are paid by the Parent. (b) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingencies at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Significant areas requiring the use of estimates include the allocation of assets, liabilities, and costs as described in note2(a); the assessment of impairment for property, equipment, and improvements; the estimate of film rental costs; and potential reserves relating to litigation matters, accrued liabilities, valuation of deferred tax assets, and other liabilities. On an ongoing basis, management reviews its estimates based on currently available information. Actual results could differ from those estimates. (c) Fiscal Year End and Interim Period End The Business Unit operates on a fiscal year ending on the Thursday closest to
